PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/519,136
Filing Date: 23 Jul 2019
Appellant(s): Pais, Salvatore, Cezar



__________________
Mark O. Glut
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/12/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/01/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  The claims encompass room temperature superconductors, which are mere theoretical materials and currently under known principles of physics and chemistry cannot exist according to conventional scientific theory/No assertions of room temperature superconductivity have currently been recognized or verified by the scientific community. Given this combined with the issues discussed below and lack of enablement, the disclosed invention appears to be inoperable.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors relied upon to make a determination of enablement include, but are not limited to:

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) The breadth of the claims; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(B) The nature of the invention; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(C) The state of the prior art; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(D) The level of one of ordinary skill; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(E) The level of predictability in the art; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(F) The amount of direction provided by the inventor; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(G) The existence of working examples; and 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

	See MPEP 2164.


Additionally, data indicating room temperature superconductivity has not been provided. There are no examples in which a room temperature product was experimentally produced and tested in the instant specification. For example, the only guidance with regard to the insulating core is that it may be Teflon or any other non-conductive polymer. See specification at page 5, lines 6-10. One of ordinary skill in the art would not be enabled to produce the claimed invention given the limited guidance on claimed aspects of the invention (ex. Insulator core, specific reaction conditions of layer deposition, etc.) and lack of experimental examples and data. Additionally, the quantity of experimentation needed to make or use the invention is prohibitive given the nature of the predictability in the art, level of ordinary skill in the art, and the nature of invention, and the breadth of the claims. 
	In summary, given that room temperature superconductivity exists as no more than a theoretical possibility, the disclosure provided does not provide sufficient written description to convey that appellant was in possession of such material, nor does it . 
 (2) Response to Argument

Claim Interpretation
As provided in the Final Rejection mailed 09/01/2020: 
While the claims do not expressly require a “room temperature superconductor”, the claims require a high temperature superconductor. The accompanying disclosure only mentions superconductivity ranges that encompass room temperature; no other temperatures are discussed, contemplated, or disclosed for the claimed materials. Therefore, high temperature superconductivity is interpreted as encompassing room temperature superconductivity. 

Appellant argues that the Examiner discussion (of the Opera Experiment) can be counteracted with the example of the discovery of the positron based solely on established theoretical physics arguments, which only four years later were proved experimentally; appellant posits that appellant’s theoretical arguments for enablement are also based on established theoretical physics. Brief at 6, ¶ 1.
However, the Opera Experiment highlights the need for independent verification of cutting edge technology so that a discovery is not prematurely declared. Where the utility of the claimed invention is based upon allegations that border on the incredible or allegations that would not be readily accepted by a substantial portion of the scientific community, sufficient substantiating evidence of operability needs to be submitted by appellant. Note In re Houghton, 167 USPQ 687 (CCPA 1970); In re Ferens, 163 USPQ 
In the instant case, there are no examples in which a room temperature product was experimentally produced and tested in the instant specification.

Appellant argues that the Examiner states that “room temperature superconductivity exists as no more than a theoretical possibility” and “data indicating room temperature superconductivity has not been provided” and that the examiner has not backed up these assertions with evidence or reasoning and has not supported rejections with references that indicate room temperature superconductivity does not exist and cannot be created by using the present invention. Brief at 7, ¶ 2.
However, there is no agreement in the scientific community that room temperature superconductivity even exists. See Scientific American (June 2010), 302, 43. Indeed, the paper provided by Appellant authored by Victor Lakhno describes room temperature superconductivity as a “possibility”. Additionally, with regard to the enablement rejection, one of the Wands factors is the presence of working examples. There are no working examples present in appellants’ disclosure. Therefore, the statement that “data indicating room temperature superconductivity has not been provided” is supported by the record.


The question before the Court is: does the specification enable one of ordinary skill in the art to make the product recited in the claim? Appellant's disclosure does not indicate the specific parameters and conditions which must be present so as to positively be able to obtain “repeatable" results. Specifically, the only guidance with regard to the insulating core is that it may be Teflon or any other non-conductive polymer. See specification at page 5, lines 6-10. One of ordinary skill in the art would not be enabled to produce the claimed invention given the limited guidance on claimed aspects of the invention (ex. Insulator core, specific reaction conditions of layer deposition, etc.) and lack of experimental examples and data.
Additionally, the affidavit provides a conclusion on a legal principle (enablement) rather than factual data/assertions that can be evaluated by the office. Therefore, the affidavit is accorded little probative weight for evaluation of the rejection for lack of enablement. MPEP 716.01(c) (III).

Appellant argues that Dr. Sheehy was the technical authority for the Naval Air Systems Command for the Navy and is now Chief Scientist for Naval Air Warfare, and can be considered a subject matter expert and person of ordinary skill in the art and that the declaration of Dr. Sheehy states that the invention is operable and enabled; the Examiner simply states that the declaration is not persuasive without any explanation or analysis of the declaration. Brief at 8, ¶ 2.


Appellant argues that enablement of the invention can be found in the Appellant written, peer reviewed paper entitled “Room Temperature Superconducting System for Use on a Hybrid Aeorospace-Undersea Craft”; this paper was reviewed and approved for publication by a panel of three AIA A Technical Review Board members. Brief at 9, ¶ 1.
However, it does not appear that the specification is enabling for the claims for the reasons set forth in the rejection. The only guidance with regard to the insulating core is that it may be Teflon or any other non-conductive polymer. See specification at page 5, lines 6-10. One of ordinary skill in the art would not be enabled to produce the claimed invention given the limited guidance on claimed aspects of the invention (ex. Insulator core, specific reaction conditions of layer deposition, etc.) and lack of experimental examples and data. 
Even if the AIA A article could be relied upon to provide enablement of the current claims, arguendo, it does not appear that the AIA A article remedy these deficiencies for the same reasons that the specification does not provide enablement (ex. lack of working examples, etc.). Furthermore, even if the AIA A paper provided enablement, the 

Appellant argues that the peer reviewed article by physicist Victor Lakhno indicates that the concept of room temperature superconductivity is scientifically supported and feasible and thus enabling as seen by the scientists who reviewed the work. Brief at 10, ¶ 1.
However, there is no agreement in the scientific community that room temperature superconductivity even exists. See Scientific American (June 2010), 302, 43. Indeed, the paper provided by Appellant authored by Victor Lakhno describes room temperature superconductivity as a “possibility”. That room temperature superconductivity may be “possible” is not sufficient to conclude that the instant invention is enabled. In the instant case, Appellant’s disclosure does not indicate the specific parameters and conditions which must be present so as to positively be able to obtain “repeatable" results. 
Specifically, the only guidance with regard to the insulating core is that it may be Teflon or any other non-conductive polymer. See specification at page 5, lines 6-10. One of ordinary skill in the art would not be enabled to produce the claimed invention given the limited guidance on claimed aspects of the invention (ex. Insulator core, specific reaction conditions of layer deposition, etc.) and lack of experimental examples and data.

Appellant argues that the paper by Victor Lakhno states that “With this aim Pais used an alternating magnetic field which deteriorates the surface superconductor layer and an alternating current which sets the bulk Bose condensate in motion” and therefore states that the present invention enables the achievement of superconducting transition temperature at room temperature. Brief at 11, ¶ 2.
That room temperature superconductivity may be “possible” is not sufficient to conclude that the instant invention is enabled. In the instant case, Appellant’s disclosure does not indicate the specific parameters and conditions which must be present so as to positively be able to obtain “repeatable" results. 
Specifically, the only guidance with regard to the insulating core is that it may be Teflon or any other non-conductive polymer. See specification at page 5, lines 6-10. One of ordinary skill in the art would not be enabled to produce the claimed invention given the limited guidance on claimed aspects of the invention (ex. Insulator core, specific reaction conditions of layer deposition, etc.) and lack of experimental examples and data. Additionally, the quantity of experimentation needed to make or use the invention is prohibitive given the nature of the predictability in the art, level of ordinary skill in the art, and the nature of invention, and the breadth of the claims. 
Appellant argues that the person of ordinary skill, due to the sophistication of the technology and subject matter, is someone with an advanced degree and years of work in the subject matter and therefore, one of ordinary skill in the art can fill any gaps in the Appellant’s disclosure from the peer reviewed articles and/or other sources. Brief at 12, ¶ 2.

In conclusion, the Office is not aware of definitive evidence that room temperature superconductors exist. There is no agreement in the scientific community that room temperature superconductivity even exists. See Scientific American (June 2010), 302, 43. Indeed, the paper provided by Appellant authored by Victor Lakhno describes room temperature superconductivity as a “possibility”. Where the utility of the claimed invention is based upon allegations that border on the incredible or allegations that would not be readily accepted by a substantial portion of the scientific community, sufficient substantiating evidence of operability needs to be submitted by appellant.
Appellant’s disclosure does not indicate the specific parameters and conditions which must be present so as to positively be able to obtain “repeatable results” One of ordinary skill in the art would not be enabled to produce the claimed invention given the limited guidance on claimed aspects of the invention (ex. Insulator core, specific reaction conditions of layer deposition, etc.) and lack of experimental examples and  There are no examples in which a room temperature product was experimentally produced and tested in the instant specification.
The affidavit provides a conclusion on a legal principle (enablement) rather than factual data/assertions that can be evaluated by the office. Therefore, the affidavit is accorded little probative weight for evaluation of the rejection for lack of enablement. MPEP 716.01(c) (III). 
The AIA A paper provided enablement, the paper appears to be available as of 2019. This is after the filing date of the invention. The specification must be enabling as of the filing date of the invention. MPEP 2164.05(a). Therefore, the AIA A article cannot provide a basis for enablement in this case.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        
Conferees:
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735   

                                                                                                                                                                                                     
/COLLEEN P DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.